Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered, last claim 15 been renumbered claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1, 4-6, 8-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Teijin et al. (JP2008219739A) in view of Ghidiu et al.  (“Conductive two-dimensional titanium carbide ‘clay’ with high volumetric capacitance”, 2014). 

As to Claim 1, Teijin teaches a voice coil attached to a biaxially oriented polyaromatic polymer film, as the biaxially oriented polyester film of the present invention can be used for a flat speaker substrate application, preferably used as a vibration membrane, or a vibration membrane circuit board in which spiral coils are arranged on both sides of the substrate film, In particular, it can be preferably used as a vibrating membrane circuit board. Since the biaxially oriented polyester film of the present invention is excellent in heat-resistant dimensional stability at 200 ° C., has a certain rigidity, and has little variation in film thickness, a flat speaker having a structure in which a coil is laminated on a substrate film. When used as a film for a substrate, the distortion of the substrate film due to the heat generated by the coil is small, noise is reduced, and these film characteristics are excellent in sound quality reproducibility. See at least page 6 of translated document paragraph [0002]. Among the polyesters obtained from these components, the main components are preferably polyethylene terephthalate(thus teaching polyaromatic polymer) and polyethylene naphthalene dicarboxylate, and polyethylene naphthalene dicarboxylate is most preferable in terms of the balance between dimensional stability at high temperature and rigidity. See at least page 2, [0007]. Teijin does not explicitly teach “... the voice coil comprising a patterned MXene composition.” However, the application of MXene (two dimensional inorganic compounds) is highly desirable in various electronic devices due to its properties of high conductivity, good flexibility, high EMI shielding etc. Further, MXene composites can mix intimately with polymers and the electrical conductivity of the composite is controllable. See at least https://en.wikipedia.org/wiki/MXenes#Composites. Ghidiu in related field (MXene applications on electronic devices) teaches Mxene can be used as an ink to be deposited on various substrates. See at least page 78, second column, [0002]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the well-known Mxene inorganic compound as an additive to a polymeric vibrating membrane circuit board with voice coils arranged on both sides of the substrate of the flat speaker, to improve the handleablility of biaxially oriented polyester film such as improving the heat-resistant dimensional stability against the heat generation of the coil. See at least Teijin on page 3, [0005], [0006]. 
As to Claim 4, Teijin in view of Ghidiu teaches the limitations of Claim 1, and wherein the biaxially oriented polyaromatic polymer film comprises a polyester, a polyphenylene oxide, a polyamide, or a polyphenylene sulfide, Teijin teaches “biaxially oriented polyester”. See a least Teijin on page 1, [0001].
As to Claim 5, Teijin in view of Ghidiu teaches the limitations of Claim 1, and wherein the biaxially oriented polyaromatic polymer film comprises polyethylene terephthalate, polyethylenenaphthalate, or a polyphthalamide, Teijin teaches among the polyesters obtained from these components, the main components are preferably polyethylene terephthalate(thus teaching polyaromatic polymer) and polyethylene naphthalene  
As to Claim 6, Teijin in view of Ghidiu teaches the limitations of Claim 1, wherein the voice coil is patterned in a spiral or serpentine pattern, Teijin teaches The biaxially oriented polyester film of the present invention can be used for a flat speaker substrate application, preferably used as a vibration membrane, or a vibration membrane circuit board in which spiral coils are arranged on both sides of the substrate film. See at least page 6, [0002]-[0003].
As to Claim 8, Teijin in view of Ghidiu teaches the limitations of Claim 1, and positioned within a frame, Teijin teaches on page 1, composed of a flat yoke made of an iron plate (magnetic metal plate), and a plurality of permanent magnets mounted on one side of the yoke with the magnetic axis perpendicular to each other. The yokes are attached so that the polarities are opposite to each other at a predetermined interval in the plane direction of the yoke. A diaphragm in which spiral coils (hereinafter sometimes referred to as conductive circuits) are stacked is arranged in parallel near the poles of the planar magnets arranged on a plane. Thus, a housing or frame for the flat speaker is implicit. See at least page 1, [0005].

As to Claim 9, Teijin in view of Ghidiu teaches the limitations of Claim 1, and an active acoustic device for receiving or transmitting acoustic waves, the active acoustic device comprising the voice coil of claim 1 or the planar electrical device of claim 8, optionally comprising two or more magnets positioned proximate to the voice coil , Teijin teaches on page 1, composed of a flat yoke made of an iron plate (magnetic metal plate), and a plurality of permanent magnets mounted on one side of the yoke with the magnetic axis perpendicular to each other. The yokes are attached so that the polarities are opposite to each other at a predetermined interval in the plane direction of the yoke. A diaphragm in which spiral coils (hereinafter sometimes referred to as conductive circuits) are stacked is arranged in parallel near the poles of the planar magnets arranged on a plane. Thus, a housing or frame for the flat speaker is implicit. See at least page 1, [0005].

As to Claim 10, Teijin in view of Ghidiu teaches the limitations of Claim 9 and further comprising two or more magnets positioned proximate to the voice coil, Teijin teaches on page 1, composed of a flat yoke made of an iron plate (magnetic metal plate), and a plurality of permanent magnets mounted on one side of the yoke with the magnetic axis perpendicular to each other. The yokes are attached so that the polarities are opposite to each other at a predetermined interval in the plane direction of the yoke. A diaphragm in which spiral coils (hereinafter sometimes referred to as conductive circuits) are stacked is arranged in parallel near the poles of the planar magnets arranged on a plane. Thus, a housing or frame for the flat speaker is implicit. See at least page 1, [0005].
As to Claim 11, Teijin in view of Ghidiu teaches the limitations of Claim 9, and that is a microphone or a speaker (Teijin teaches planar speaker. See at least page 1, [0001]. 
As to Claim 12, Teijin in view of Ghidiu teaches the limitations of Claim 9, and that is an electrostatic speaker, an electroacoustic transducer, a thermoacoustic transducer, or a planar speaker (Teijin teaches planar speaker. See at least page 1, [0001]. 
As to Claim 16, Teijin in view of Ghidiu teaches the method of operating the voice coil of claim 1, the planar electric device of claim 8, or the active acoustic device of claim 9, the method comprising passing an alternating current through the patterned MXene composition, Tejin teaches the planar device is a planar speaker device (converts electrical signal to acoustic sound) and [0005] teaches Teijin teaches on page 1, composed of a flat yoke made of an iron plate (magnetic metal plate), and a plurality of permanent magnets mounted on one side of the yoke with the magnetic axis perpendicular to each other. The yokes are attached so that the polarities are opposite to each other at a predetermined interval in the plane direction of the yoke. A diaphragm in which spiral coils (hereinafter sometimes referred to as conductive circuits) are stacked is arranged in parallel near the poles of the planar magnets arranged on a plane. Thus, a housing or frame for the flat speaker is implicit. See at least page 1, [0005]. Teijin in view of Ghidiu implicitly teaches an alternating current electrical audio signal is input to the voice coil to produce vibrations or sound waves.( See at least Gaskell 20170251318 [0008] for supporting evidence). 


2. Claims 2-3, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teijin et al.  (JP2008219739A) in view of Ghidiu et al.  (“Conductive two-dimensional titanium carbide ‘clay’ with high volumetric capacitance”, 2014) in further view of Gogotsi (US 20190181543). 
As to Claim 2, Teijin in view of Ghidiu teaches the limitations of Claim 1, and wherein the MXene composition comprises at least one layer having first and second surfaces, each layer described by a formula M.sub.n+1X.sub.n T.sub.x and comprising: a substantially two-dimensional array of crystal cells, each crystal cell having an empirical formula of M.sub.n+1X.sub.n, such that each X is positioned within an octahedral array of M, wherein M is at least one Group IIIB, IVB, VB, or VIB metal, wherein each X is C, N, or a combination thereof; n=1, 2, or 3; and wherein T.sub.x represents surface termination groups( Ghidiu on col. 1 [0002] teaches MXenes with formula Mn+1XnTx , where M is a transition metal, X is C and/or N, and Tx denotes surface functionalization produced by the selective etching of the A group(generally group IIIA and IV A). Teijin in view of Ghidui does not explicitly teach such that each X is positioned within an octahedral array of M, wherein M is at least one Group IIIB, IVB, VB, or VIB metal. However, Gogostsi in related field (Mxene composition) teaches the application of Mxene composition for antenna substrates used in electronic devices. The M.sub.n+1X.sub.n(T.sub.s) materials produced in these methods and compositions 
As to Claim 3, Teijin in view of Ghidiu teaches the limitations of Claim 1, but does not explicitly teach wherein the MXene composition at least one layer having first and second surfaces, each layer comprising: a substantially two-dimensional array of crystal cells, each crystal cell having an empirical formula of M'.sub.2M''.sub.nX.sub.n+1, However, Gogostsi in related field (Mxene composition) teaches the application of Mxene composition for antenna substrates used in electronic devices.  (Gogotsi teaches [0070] Previously, these MXene materials, described above as either M.sub.n+1X (T.sub.s) or M'.sub.2M''.sub.mX.sub.m+1, may be prepared by selectively removing an A group element from a precursor MAX-phase material). Further, such that each X is positioned within an octahedral array of M' and M'', and where M''.sub.n are present as individual two-dimensional array of atoms intercalated (sandwiched) between a pair of two-dimensional arrays of M' atoms, wherein M' and M'' are different Group IIIB, IVB, VB, or VIB metals (especially where M' and M'' are Ti, V, Nb, Ta, Cr, Mo, or a combination thereof), wherein each X is C, N, or a combination thereof; and n=1 or 2, ( [0091] and [0092] teaches 0091] each crystal cell having an empirical formula of M'.sub.2M''.sub.nX.sub.n+1T.sub.x, such that each X is positioned within an octahedral array of M' and M'', and where M''.sub.n are present as individual two-dimensional array of atoms intercalated between a pair of two-dimensional arrays of M' atoms, [0092] wherein M' and M'' are different Group IIIB, IVB, VB, or VIB metals (especially where M' and M'' are Ti, V. Nb, Ta, Cr, Mo. or a combination thereof). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the well- known composition of Mxene depending on the intended application and the nature of substrate. See at least Gogotsi on [0117].  
As to Claim 13, Teijin in view of Ghidiu teaches the limitations of Claim 1, but does not explicitly teach the method comprising spray-coating, spin coating, or roller coating a layer of MXene onto the biaxially oriented polyaromatic polymer film. However, spray coating is a well-known method for coating electronic devices. Gogotsi in related field (Mxene coated on electronic substrate such as antenna) teaches spray coating the antenna substrate by spray coating of Mxene. [0134]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to spray coat Mxene onto onto the biaxially oriented polyaromatic polymer film as taught by Teijin to achieve a desired thickness of the coated layer. See at least Gogotsi on [0134].
As to Claim 14, Teijin in view of Ghidiu in further view of Gogotsi teaches the limitations of Claim 1, wherein the voice coil is patterned by masking techniques, Gogotsi teaches on [0030], flat surface or surface-patterned substrates can be used. The MXene coatings may also be applied to surfaces having patterned metallic conductors or wires. Additionally, by combining these techniques, it is possible to develop patterned MXene layers by applying a MXene coating to a photoresist layer, (thus teaching masking technique).  

3. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teijin et al. (JP2008219739A) in view of Ghidiu et al.  (“Conductive two-dimensional titanium carbide ‘clay’ with high volumetric capacitance”, 2014) in further view of Alexopoulos (US 20130194159).
As to Claim 7, Teijin in view of Ghidiu teaches the limitations of Claim 1, but does not explicitly teach wherein the voice coil is patterned in double Archimedean coil. However, Alexopoulos in related field (electronic devices with spiral coil) teaches on [0041] FIGS. 5-8 are diagrams of embodiments of the spiral antenna element 46 of the 3D antenna 12 that has a one or more turn spiral shape. The spiral shape may be an Archimedean spiral shape and/or an equiangular spiral shape (e.g., Celtic spiral).It would have been obvious to one of ordinary skill in the art to modify the voice coil patterned into an  Archimedean spiral shape, based on the intended application such as suitable for high or low frequency power application. 
15 is rejected under 35 U.S.C. 103 as being unpatentable over Teijin et al. (JP2008219739A) in view of Ghidiu et al.  (“Conductive two-dimensional titanium carbide ‘clay’ with high volumetric capacitance”, 2014) in further view of Demir (US20160033592). 
As to Claim 15, Teijin in view of Ghidiu teaches the limitations of Claim 1, and the method comprising applying at least one layer of MXene composition onto the biaxially oriented polyaromatic polymer film and removing at least a portion of the applied MXene composition by wet or plasma or laser etching techniques to form a MXene pattern on the biaxially oriented polyaromatic polymer film. However, various etching techniques including chemical vaporization, plasma enhanced chemical vapor deposition are well known in the art. Demir in related field ( coating or fabrication techniques) teaches micro-fabrication methods may include, but are not limited to, physical vapor deposition (PVD) techniques such as sputtering, thermal evaporation, vapor deposition, and chemical vapor deposition techniques; chemical vapor deposition (CVD); plasma enhanced chemical vapor deposition; atomic layer deposition (ALD); electron-beam coating, and wet coating methods such as spinning, drop casting, electrodeless dielectric coating and others. See at least [0149]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a well-known fabrication technique as taught by Demir to achieve desired thickness of the coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651